Citation Nr: 1032469	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-18 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Togus, Maine.  The case comes to the 
Board from the RO in Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law Judge 
at a July 2010 hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he should receive a rating for his PTSD 
that is higher than 30 percent.  

At the Veteran's July 2010 hearing the Veteran testified that his 
symptoms increased in severity since his most recent VA 
examination which took place in December 2007.  Specifically, the 
Veteran testified to a significant increase in his anxiety 
symptoms and he testified that he was now having panic attacks 
that had intensified in frequency over the past year.  The 
Veteran testified that his ability to perform complex tasks was 
also deteriorating.  The Veteran testified that he was recently 
essentially forced to retire because of his mental health 
problems.

Additionally, at the personal hearing, the Veteran submitted 
additional evidence suggesting that his disorder might be worse.  
He had a global assessment of functioning (GAF) score of 70 on 
the examination and of 57 on the most recent document.

Under these circumstances, the Board finds that a new examination 
is warranted in order to determine the current severity of the 
Veteran's PTSD.  See VAOGCPREC 11-95 (where a claimant asserts to 
the Board that there has been a further increase in the severity 
of his disability subsequent to the RO decision, the duty to 
assist may require that the Board remand the issue for additional 
evidentiary development, including a new examination).  

Additionally, the Board notes that the most recent VA treatment 
records in the claims file are from September 2006, with the 
exception of a December 2009 treatment note that was submitted by 
the Veteran at his hearing.  The Veteran also receives treatment 
at Tripler Army Medical Center, but the most recent records from 
that facility of record are from July 2007.  Therefore, more 
recent treatment records should be obtained prior to when the new 
VA examination is conducted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
request that he identify all treatment that 
he received for his PTSD since September 
2006.  Based on the Veteran's response, all 
identified treatment records should be 
obtained, to the extent that they are not 
already in the claims file.  Records from the 
VA and from Tripler should be obtained, with 
the appellant's assistance as needed.  If 
records are identified but cannot be obtained 
documentation of this fact, along with the 
efforts that were made to obtain the records, 
should be placed in the claims file.  
Additionally, the Veteran should be notified 
of VA's inability to obtain the records.  
More recent VA treatment records should be 
obtained.  Additionally, the Veteran should 
be requested to provide a new release for his 
treatment records at for which a release 
would be needed and these records should be 
obtained for the period after July 2007.

2.  After the above development is 
accomplished, the Veteran should be scheduled 
for a VA psychiatric examination to determine 
the current severity of his PTSD.  All 
symptoms of the Veteran's PTSD should be 
documented and described, as well as their 
impact on the Veteran's social and 
occupational functioning.  A global 
assessment of functioning (GAF) score 
(current and past year) should also be 
provided.  

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination is less 
than fully favorable to the Veteran, he and 
his representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


